870 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerry SELLERS, Plaintiff-Appellant,v.James A. SMITH, Regional Administrator;  Ellis B. Wright,Warden, Graham, Assistant Warden, J.E. Clark,Assistant Warden, Defendants-Appellees.
No. 88-7726.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 31, 1989.Decided March 1, 1989.

Jerry Sellers, appellant pro se.
Richard Francis Gorman, III, Office of the Attorney General of Virginia, for appellees.
Before ERVIN, CHAPMAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Jerry Sellers appeals the district court's order granting summary judgment to the defendants in his 42 U.S.C. Sec. 1983 action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Sellers v. Smith, C/A No. 87-1217-AM (E.D.Va. June 28, 1988).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.